PER CURIAM:
Margaret M. Adkins appeals from the district court’s judgment revoking her term of supervised release. On appeal, Adkins asserts the district court erred in concluding she violated the terms of her supervised release by violating the law and by drinking excessive amounts of alcohol.
This court reviews a district court’s order revoking supervised release for abuse of discretion. United States v. Copley, 978 F.2d 829, 831 (4th Cir.1992). Adkins’ claim is meritless. The Government’s evidence was sufficient to establish by a preponderance of the evidence that Adkins violated the terms governing her supervised release. See 18 U.S.C. § 3583(e)(3) (2000).
Accordingly, we affirm the district court’s revocation of Adkins’ supervised release and its consequent imposition of imprisonment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED